Title: From James Madison to William Pinkney, 4 April 1808
From: Madison, James
To: Pinkney, William



private
Dear Sir
Washington Apl. 4. 1808

Since my last of Mar. 21. by Mr. Rose, I have had the pleasure of your two letters of Decr. 21 & Jany. 24.  That of Decr. 10. has also been recd.  These favors have been accompanied by packets of Newspapers and the several pamphlets following.
1. Exposition of British orders in Council
2. Notifications orders &ca
3. Orders in Council.  Examination of &c. (Brougham)
4. Roscoe’s pamphlet
5. Lowe’s Enquiry as to W. Indies
6. Spence’s Radical cure &c
7. Discoveries on the late proceeding in the Baltic (Bentley)
8. Narrative of measures agst. rank of Sr. H. Popham
9. Edinburg Review (October)
I thank you for these communications which are of a sort very proper, and which I hope you will be so good as to continue.  In a Govt. like that of G.B. where one of its branches, and the publicity of its proceedings, connect it with the public opinion it is of great importance to know what that opinion is & what it is likely to be; and the press is a valuable tho’ not always an infallible indication of both.  The Edinburg Review appears to be conducted on principles and with abilities, which induce me to wish that it may be regularly sent to this Dept.  Indeed I should like to place in the office all the preceeding numbers, if they can be conveniently forwarded, so as to have an entire set.  This will not be very expensive as it appears to have but a recent origin.  A compleat set of the Annual Register with the continuation as the volumes come out, made a part of the request addressed to your Predecessor.
I have not been able to procure a copy of the pamphlet promised in my last.  I send you however newspapers & sundry printed documents as you will see by my public letter.
The letters of Erskine & Champagny appear in the newspaper of this day.  The manner of the latter & the matter of the former or indeed of both, will probably produce much comment & sensation.  Judging from the apparent effect of these manifestations of the views of France & G.B. on Congress, it can not be doubted that they will rivet the policy of the Embargo and reconcile more & more all parties to the measure.
It is probable that another Dispatch vessel will be sent by the President in a short time.  By that opportunity I shall be able to add any further communications which the intervening period may furnish.  I remain Dr. Sir very respectfully and with great esteem Yr. obedt. servt

James Madison

